DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al US 2021/0327819.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Pertaining to claim 15, Fang teaches a semiconductor package structure, comprising: 
a first dielectric layer 160 having a first surface and a second surface opposite to the first surface; 
a pad 141 adjacent to the first surface and at least partially embedded in the first dielectric layer, wherein the first dielectric layer has an opening exposing the pad, and a width of the opening is less than a width of the pad See Figure 1; and 
a conductive structure 171 disposed on the pad and partially in the opening of the first dielectric layer; 
a first redistribution structure 20 disposed on the conductive structure; and 
an electronic component 181 disposed on the second surface of the first dielectric layer. See Figure 1

Pertaining to claim 16, Fang teaches the semiconductor package structure of claim 15, further comprising: 
a semiconductor die 182 disposed on the first redistribution structure 20 and electrically connected to the pad through the conductive structure 171 See Figure 1.

Pertaining to claim 17, Fang teaches the semiconductor package structure of claim 15, wherein the conductive structure 171 is composed of a first portion 1711 outside the opening of the first dielectric layer and a second portion 1712 embedded in the opening of the first dielectric layer, and a width of the first portion 1711 is greater than a width of the second portion 1712. See Figure 1



Pertaining to claim 19, Fang teaches the semiconductor package structure of claim 15, wherein a ratio between a thickness of the pad 141 and a thickness of the first dielectric layer 160 ranges from 0.42 to 0.78.  See Figure 1 where it is clear that the pad is approximately half (0.5) the thickness of the dielectric layer 160

Pertaining to claim 20, Fang teaches the semiconductor package structure of claim 15, wherein a thickness of the pad is greater than 3µm. [0035]


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al US 2021/0407942 (see Provisional filing date of Jun 26, 2020).

Pertaining to claim 1, Yu teaches a substrate structure, comprising: 
a first dielectric layer 190 having a first surface and a second surface opposite to the first surface See Figure 17; 
a pad adjacent 193 to the first surface and at least partially embedded in the first dielectric layer, wherein the first dielectric layer has an opening exposing the pad, and a width of the opening is less than a width of the pad see Figure 17; and 
a conductive structure 172 + “second portion” as illustrated below in marked up Figure 17, (note that “conductive structure” is broad enough to encompass multiple distinct conductive parts) disposed on the pad and composed of a first portion 172 outside the opening of the first dielectric layer and a second portion (see marked up Figure 17) embedded in the opening of the first dielectric layer, wherein the first portion has an aspect ratio exceeding 1.375 (From Figure 17 it is clear the element has an aspect ratio greater than 1.375.


    PNG
    media_image1.png
    644
    641
    media_image1.png
    Greyscale

Pertaining to claim 2, Yu teaches the substrate structure of claim 1, wherein the first dielectric layer covers a sidewall of the pad. See Figure 17

Pertaining to claim 11, Yu teaches the substrate structure of claim 1, wherein a width of the pad is greater than a width of the first portion of the conductive structure. See Figure 17

Pertaining to claim 12, Yu teaches the substrate structure of claim 1, wherein a ratio between a thickness of the pad and a thickness of the first dielectric layer ranges from 0.42 to 0.78. Pad is half the thickness of 190 see Figure 17

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Chigawa et al US 5926694.

Pertaining to claim 3, Yu teaches the substrate structure of claim 1 but does not teach wherein the pad has a first concaved surface.  Chigawa teaches a conductive pad with a concave surface. Col 4 lines 32-55. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chigawa into the device of Yu by forming the pad to have a concave surface.  The ordinary artisan would have been motivated to modify Yu in the manner set forth above for at least the purpose of providing enhanced reliability and contact of the bump ball Col 4 lines 32-55.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above.

Pertaining to claims 13 and 14, Yu teaches the substrate structure of claim 1, but is silent on specific thicknesses of the layers involved, namely the contact pad.  However, a contact pad thickness has physical considerations that make it obvious to try any number of thicknesses, these include durability, conductivity, and adhesion properties as well as size constraints.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of the pad, including in the range as claimed, through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Allowable Subject Matter
Claims 4-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        7/29/22